Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to
                             Illinois Official Reports                         the accuracy and
                                                                               integrity of this
                                                                               document
                                    Appellate Court                            Date: 2018.06.12
                                                                               09:45:14 -05'00'




                   In re Application of Skidmore, 2018 IL App (2d) 170369



Appellate Court         In re APPLICATION OF ROBERT SKIDMORE, County Treasurer
Caption                 and ex officio County Collector of Lake County, for Judgment and
                        Order of Sale Against Real Estate Returned Delinquent for the
                        Nonpayment of General Taxes for the Year 2012 and Prior Years
                        (Interstate Funding Corporation, Petitioner-Appellee, v. Kenneth J.
                        Meurer, Objector-Appellant).



District & No.          Second District
                        Docket No. 2-17-0369



Filed                   February 14, 2018
Rehearing denied        April 2, 2018



Decision Under          Appeal from the Circuit Court of Lake County, No. 16-TD-446; the
Review                  Hon. Daniel L. Jasica, Judge, presiding.



Judgment                Affirmed.


Counsel on              John W. Stanko Jr. and Emmett R. McCarthy, of Stanko McCarthy
Appeal                  Law Group, Ltd., of Chicago, for appellant.

                        Brian A. Burak, of Burcorp., P.C., of Long Grove, for appellee.

                        Michael G. Nerheim, State’s Attorney, of Waukegan (Stephen J. Rice,
                        Assistant State’s Attorney, of counsel), for amici curiae Lake County
                        Clerk et al.
     Panel                      JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                                Justices McLaren and Burke concurred in the judgment and opinion.


                                                  OPINION

¶1        Objector, Kenneth J. Meurer, appeals the decision of the circuit court of Lake County
       granting the petition of petitioner, Interstate Funding Corporation (Interstate), for a tax deed.
       We affirm.

¶2                                            I. BACKGROUND
¶3         On November 18, 2013, Interstate purchased the delinquent taxes on a property in Lake
       County, Illinois, identified by property index number (PIN) 12-28-102-099 and commonly
       known as unit 309, 1301 N. Western Avenue, Lake Forest (the property). The property was a
       condominium owned by Meurer. The county clerk issued Interstate a certificate of sale
       pursuant to section 21-250 of the Property Tax Code (Code) (35 ILCS 200/21-250 (West
       2016)).
¶4         On May 25, 2016, Interstate filed a petition for a tax deed in the circuit court of Lake
       County. Interstate also filed a notice pursuant to section 22-5 of the Code (35 ILCS 200/22-5
       (West 2016)), which advised Meurer of the property’s sale for delinquent taxes and the date of
       the expiration of the redemption period. This notice was a specimen form as prescribed by the
       Code, and it was prepared by the county clerk. Interstate acknowledges that it approved the
       notice. The county clerk filled in the PIN on the line requiring a certificate number. Interstate’s
       subsequent notices also contained the PIN on the lines requiring a certificate number.
¶5         On November 18, 2016, Meurer filed an objection to the issuance of a tax deed, arguing
       that Interstate failed to strictly comply with the Code “in numerous instances.” Meurer set forth
       only one vague and conclusory example, that being “the certificate number as identified on
       [Interstate’s] take notices, which is erroneous.” Interstate responded that “Lake County is the
       only Illinois County which does not specifically designate a number for its tax sale
       certificates.” Thus, according to Interstate, it filled in the notices with the PIN, which appeared
       on the certificate of sale.
¶6         On February 24, 2017, the court denied Meurer’s objection, and Meurer filed a motion to
       reconsider. Meurer argued that Interstate’s use of the PIN placed “incorrect” information on
       the notices calling for the certificate number. The court denied that motion on April 21, 2017.
       Also on April 21, 2017, Interstate filed an application for an order directing the county clerk to
       issue a tax deed. On that date, Interstate proved up its case,1 and the court entered the order so
       directing the county clerk. Meurer filed a timely notice of appeal.




             1
           At the prove-up, Interstate indicated that it had assigned the certificate of sale to Galaxy Sites,
       LLC. The court permitted Galaxy Sites, LLC, to be substituted as the petitioner, but the pleadings were
       never amended to reflect the change.

                                                      -2-
¶7                                             II. ANALYSIS
¶8         Meurer contends that writing in the PIN instead of “not applicable” where the forms called
       for a certificate number was an error that precluded the issuance of a tax deed. Preliminarily,
       we address the state of the record. Meurer takes issue with findings that the court allegedly
       made at the hearing on his objection. No court reporter was present, and Meurer has not filed a
       bystander’s report or an agreed statement of facts pursuant to Illinois Supreme Court Rule 323
       (eff. Dec. 13, 2005). Generally, where an appellant fails to furnish a complete record of the
       proceedings at trial, we will presume that the trial court’s order was in conformity with the law
       and had a sufficient factual basis. Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984). However, the
       sufficiency of the record turns on the question presented by the appeal. In re Marriage of
       Abu-Hashim, 2014 IL App (1st) 122997, ¶ 15. Because this appeal presents a question of
       statutory construction, the record is sufficiently complete for us to address the merits.
       Nevertheless, any doubts and deficiencies arising from the insufficient record will be
       construed against Meurer. See Abu-Hashim, 2014 IL App (1st) 122997, ¶ 15 (doubts and
       deficiencies arising from an insufficient record will be construed against the appellant).
¶9         We now turn to the merits. The tax-deed scheme consists, in relevant part, of a series of
       complex notice provisions. Section 22-5 of the Code requires a tax-sale purchaser to deliver to
       the county clerk within 4 months and 15 days after the tax sale a “post-sale” notice. 35 ILCS
       200/22-5 (West 2016); In re Application of the County Treasurer & ex officio County
       Collector, 2011 IL App (1st) 101966, ¶ 28 (hereinafter Glohry). Section 22-5 requires strict
       compliance. Glohry, 2011 IL App (1st) 101966, ¶ 40. Section 22-10 (35 ILCS 200/22-10
       (West 2016)) requires the purchaser to give to the owners, occupants, and other parties
       interested in the property notice of the sale and the date of expiration of the redemption period.
       This is the “pre-expiration” notice. Glohry, 2011 IL App (1st) 101966, ¶ 28. Section 22-15 (35
       ILCS 200/22-15 (West 2016)) requires that the pre-expiration notice be served by the sheriff
       and also by publication. Section 22-20 (35 ILCS 200/22-20 (West 2016)) requires that the
       sheriff’s return of service and proof of publication be filed with the circuit clerk. Section 22-25
       (35 ILCS 200/22-25 (West 2016)) requires the purchaser to file the pre-expiration notice with
       the circuit clerk, who then mails it to those persons entitled to notice under section 22-10.
       Section 22-40 (35 ILCS 200/22-40 (West 2016)) requires the court to “insist on strict
       compliance” with sections 22-10 through 22-25 before ordering the county clerk to issue a tax
       deed.
¶ 10       The petitioner for a tax deed must demonstrate that it strictly complied with the notice
       requirements of the Code. Glohry, 2011 IL App (1st) 101966, ¶ 44. The legislature requires the
       specimen forms set forth in sections 22-5 and 22-10 to be “completely filled in.” 35 ILCS
       200/22-5, 22-10 (West 2016). As indicated, each specimen form has a line for the
       certificate-of-sale number. Whether using the PIN as the certificate number strictly complied
       with the statute is a question of statutory construction, which we review de novo. In re
       Application of the County Treasurer & ex officio County Collector, 2013 IL App (1st) 130103,
       ¶ 10 (hereinafter Flamm).
¶ 11       A reviewing court’s primary objective in construing a statute is to give effect to the
       legislature’s intent. Flamm, 2013 IL App (1st) 130103, ¶ 9. The best indication of the
       legislature’s intent is the plain and ordinary meaning of the statute. Flamm, 2013 IL App (1st)
       130103, ¶ 9. A statute should be evaluated as a whole, with each provision construed in
       connection with every other section. Bonaguro v. County Officers Electoral Board, 158 Ill. 2d

                                                    -3-
       391, 397 (1994). Courts presume that the legislature did not intend to create absurd,
       inconvenient, or unjust results. Flamm, 2013 IL App (1st) 130103, ¶ 9. Courts may also
       consider the consequences that would result from construing a statute one way or another.
       Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 441 (2010).
¶ 12       Meurer argues that Interstate’s section 22-5, 22-10, 22-20, and 22-25 notices were
       defective. He asserts that Interstate should have written “not applicable” in the space where the
       form requested the certificate number. Interstate responds that it strictly complied with the
       statute where (1) the county clerk prepared the post-sale notice, (2) it was impossible to include
       the certificate number on the notices because the county clerk does not issue such numbers,
       and (3) the notices did not contain incorrect information.
¶ 13       The Lake County State’s Attorney filed an amicus brief on behalf of the county clerk and
       the county collector (collectively Lake County). Lake County argues that every tax-sale
       purchaser in the county faces this issue because the county clerk does not designate a unique
       number for a certificate of sale, apart from the PIN. Lake County also asserts that the notices
       contain no error because all of the information contained therein is correct. Finally, Lake
       County urges that strict compliance is not necessary. We hold that Interstate strictly complied
       with the Code.
¶ 14       We begin our analysis with well-established principles. The primary purpose of Illinois’s
       tax-deed system is to coerce tax-delinquent property owners to pay their taxes, not to assist
       others in depriving the owners of their property. In re Application of the County Treasurer &
       ex officio County Collector, 2013 IL App (1st) 130463, ¶ 10 (hereinafter Equity One
       Investment Fund). The notice provisions contained in sections 22-10 through 22-25 are
       designed to benefit citizens and to protect their property from sacrifice. Equity One Investment
       Fund, 2013 IL App (1st) 130463, ¶ 10. The specific purpose of the post-sale notice is to assist
       property owners to redeem their property before interest accumulates by giving early notice
       and additional time for the owners to make arrangements to preserve their property rights.
       Equity One Investment Fund, 2013 IL App (1st) 130463, ¶ 10. The post-sale notice is intended
       to convey “all necessary information to the property owner so that he or she may redeem the
       property.” Equity One Investment Fund, 2013 IL App (1st) 130463, ¶ 8. Accordingly, strict
       compliance with the post-sale notice provision is a “well-settled standard.” Equity One
       Investment Fund, 2013 IL App (1st) 130463, ¶ 10. Under this standard, whether any owner,
       occupant, or other interested party is misled by a notice is irrelevant, and a court assumes
       prejudice where the notice does not strictly comply with the Code. Equity One Investment
       Fund, 2013 IL App (1st) 130463, ¶ 11. As noted, the legislature itself mandates strict
       compliance with the notice requirements. 35 ILCS 200/22-40 (West 2016). One reason for the
       strict-compliance standard is that persons of limited knowledge or education might easily
       overlook the payment of taxes or be unable to make the payment, resulting in the loss of their
       property and in financial disaster. In re Application of the County Collector, 295 Ill. App. 3d
       703, 708-09 (1998) (hereinafter Midwest Real Estate Investment Co.). When there are
       substitutions or omissions on a notice form, the purchaser is not entitled to a tax deed. Equity
       One Investment Fund, 2013 IL App (1st) 130463, ¶ 15. From this, we necessarily conclude
       that, where a post-sale notice and all subsequent notices impart complete, correct information,
       they strictly comply with the Code.
¶ 15       Meurer’s argument that Interstate placed “incorrect” information on the notices by
       identifying the PIN as the certificate number assumes, without authority, that a county clerk

                                                   -4-
       cannot assign a PIN as a certificate number. Regardless of whether the county clerk expressly
       adopted the PIN as the certificate number, she effectively did so by placing the PIN in a
       prominent location on the certificate and supplying no other identifying numbers. That the
       county clerk filled in Interstate’s post-sale notice using the PIN on the line designated for the
       certificate number indicates that this is the county clerk’s practice. We determine that this
       procedure does not violate the Code.
¶ 16        Section 21-250 requires the county clerk to issue a tax-sale purchaser a “certificate of
       purchase countersigned by the collector.” 35 ILCS 200/21-250 (West 2016). The certificate
       must (1) describe the property; (2) include the date of sale; (3) include the amount of taxes,
       special assessments, and interest and the cost for which they were sold; and (4) state that the
       sale price has been paid. In re Application of the Kane County Collector, 2014 IL App (2d)
       140265, ¶ 15. A tax-sale purchaser acquires through the certificate the right to be paid the price
       of the sale, interest, costs, and any other taxes, if there is a redemption. In re Application of
       Anderson, 162 Ill. App. 3d 815, 820 (1987). Section 21-251 (35 ILCS 200/21-251 (West
       2016)) provides that the county clerk shall create and maintain a registry system to keep track
       of certificates issued pursuant to section 21-250. To that end, section 21-251(b) authorizes the
       county clerk to “promulgate reasonable rules, procedures, and forms for purposes of creating
       and maintaining the registry and for access to the registry information by members of the
       public.” 35 ILCS 200/21-251(b) (West 2016).
¶ 17        County clerks’ duties with respect to collecting taxes are purely ministerial. People ex rel.
       Carr v. Pittsburgh, Cincinnati, Chicago & St. Louis Ry. Co., 316 Ill. 410, 414 (1925). Thus,
       devising a system to keep track of certificates of sale is an administrative function, rather than
       a judicial or legislative function, left to individual county clerks. The statute requires only that
       the process (1) is reasonable and (2) gives access to the public. 35 ILCS 200/21-251(b) (West
       2016).
¶ 18        In our view, using a PIN as a certificate number is reasonable, even though it might
       duplicate information called for elsewhere on the notices. A PIN identifies a parcel of property
       for assessment and taxation purposes. 35 ILCS 200/1-120 (West 2016). Placing the PIN at the
       top of the certificate conveys more information more immediately than a generic number
       chosen at random. Using the PIN as the certificate number also provides public access because
       the PIN system is open for inspection and available to the public under section 9-45 of the
       Code. 35 ILCS 200/9-45 (West 2016). Further, section 9-45 provides that the PIN system may
       be used to automate the office of the recorder. 35 ILCS 200/9-45 (West 2016). Thus, the
       legislature has approved of using PINs as an administrative tool.
¶ 19        The cases Meurer relies on are inapposite. In In re Application of the County Collector, 356
       Ill. App. 3d 668, 673-74 (2005), the court held that failing to include the street address of the
       courthouse where a tax-deed hearing would be held rendered the notice insufficient. In
       Midwest Real Estate Investment Co., 295 Ill. App. 3d at 705, the notices erroneously omitted
       the complete certificate number. In In re Application of the Cook County Collector, 100 Ill.
       App. 3d 178, 179 (1981), the post-sale and pre-expiration notices were insufficient because
       they listed the subject property as being in the wrong municipality. In Flamm, the post-sale
       notice listed the wrong redemption expiration date. Flamm, 2013 IL App (1st) 130103, ¶ 14.
       Rather than discuss the remaining cases Meurer cites, suffice it to say that the notices in those
       cases contained similar types of errors. Here, the notices contained no error.


                                                    -5-
¶ 20       Meurer further asserts that interpreting the notices to be in strict compliance would be
       inconsistent with the balancing of interests manifested in the Code. The only argument Meurer
       advances is to paraphrase boilerplate language in Midwest Real Estate Investment Co. relating
       to the purpose of the tax-deed system. Consequently, Meurer fails to present a cohesive legal
       argument, and this issue is forfeited. See Williams v. Danley Lumber Co., 129 Ill. App. 3d 325
       (1984) (appellate court is entitled to have the issues clearly defined, with authorities cited and a
       cohesive legal argument presented). Accordingly, we hold that Interstate strictly complied
       with the notice requirements of the Code, entitling it to a tax deed.

¶ 21                                      III. CONCLUSION
¶ 22      For the reasons stated, we affirm the judgment of the circuit court of Lake County.

¶ 23      Affirmed.




                                                    -6-